UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7924



ROBERT LEE BROCK, a/k/a Two Souls Walker,

                                             Plaintiff - Appellant,

          versus

PATRICIA H. KRUEGER, Chief Deputy Clerk of
State Supreme Court,

                                              Defendant - Appellee.



                            No. 95-7937



ROBERT LEE BROCK, a/k/a Two Souls Walker,

                                             Plaintiff - Appellant,

          versus

NURSE HARRISON, Indian Creek Correction Cen-
ter; NURSE GOODE, Indian Creek Correction
Center,

                                            Defendants - Appellees.




Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-95-332, CA-95-507-2)
Submitted:    March 21, 1996             Decided:   April 10, 1996

Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Lee Brock, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's orders dismissing his
42 U.S.C. § 1983 (1988) complaints. The district court assessed

filing fees in accordance with Evans v. Croom, 650 F.2d 521 (4th

Cir. 1981), cert. denied, 454 U.S. 1153 (1982), and dismissed the

cases without prejudice when Appellant failed to comply with the

fee orders. Finding no abuse of discretion, we affirm the district
court's orders. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED


                                2
3